                                                                       '         i" ;

                                                                       - I SVl V I        !
                                                                : wNHAH DW.
                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA j HA Y                   PHIZES?
                                 SAVANNAH DIVISION


ALBERTHA MCKINNEY,                                              W j.        J. Ul



      Plaintiff,

V.                                                     CASE NO. CV418-305


ISLAND HOSPITALITY
MANAGEMENT, JOE LAWSON, Chief
Engineer, MARCUS REDMON,
General Manager, and SUE
MCCORMICK, Regional Vice
President,

        Defendants.




                                      ORDER


      Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 11), to which Plaintiff has responded

(Doc. 13). In the report and recommendation, the Magistrate

Judge    recommends           dismissing    without     prejudice      the       claims

against        Defendants       Joe     Lawson,    Marcus    Redmon,        and         Sue

McCormick. (Doc. 5 at 1.) In her response. Plaintiff states

that she has no objections to the dismissal of these three

individual defendants from this action. (Doc. 13 at 1.) The

Magistrate            Judge      also      instructed       Defendant            Island

Hospitality Management ("IHM") to file a motion to dismiss

for lack of personal jurisdiction, including any assertion

of a process or service-based defense,                      within 14 days of

the     date     of    the     report     and     recommendation       and       warned
Defendant IHM that a failure to do so would be construed as


consent to personal jurisdiction and waiver of all related

defenses.      (Doc.   11        at    5.)    Defendant      IHM,      represented        by

counsel, has failed to file such motion. Accordingly, the

claims against Defendant IHM remain and shall proceed. The

Magistrate         Judge        also    noted        that        Defendant      IHM       has

identified      that       it    has    been    incorrectly           named    and    that

Island Hospitality Management III, LLC is the appropriate

and    intended     defendant.         (Doc.    11    at     2    (citing     Doc.    4    at

2).)

       After   a    careful de         novo    review       of the     record    in   this


case,    the    Report          and    Recommendation            is   ADOPTED    as       the

Court's opinion in this case. As a result. Defendants Joe

Lawson,    Marcus      Redmon,          and    Sue    McCormick        are    DISMISSED

WITHOUT PREJUDICE from this action. As a result, Defendants

Lawson, Redmon, and McCormick's Motion to Dismiss (Doc. 5)

is DISMISSED AS MOOT. The claims against Defendant Island

Hospitality Management III, LLC (incorrectly named in the

complaint as Island Hospitality Management) shall proceed.

        SO ORDERED this                 day of May 2019.




                                               WILLIAM T. MOORE, JR.
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN      DISTRICT OF GEORGIA
